DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/576,274 field October 24th, 2017).

Response to Amendment
The Applicant filed an amended Specification and amended Claims on December 7th, 2021.
The Objections to the Specification will be towards the December 7th, 2021 Specification.
Applicant added new claims 21 – 27.
Applicant withdrew claims 14 – 20.
The pending claims are 1 – 13 and 21 – 27.

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on December 7th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1st, 2020 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.



Specification
The disclosure is objected to because of the following informalities:
a) In Paragraph 56 line 7, the acronym “ADST” is not defined on first use.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 and 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 13 – 14, and 16 – 18 of U.S. Patent No. #10,798,402.
Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Notes: The Examiner in the interest of brevity does not comment on identical / similar limitations.  The Examiner in the Obviousness statement presents findings one of ordinary skill in the art understands the pending decoder claimed as being the faithful inverse of the patented encoder.
Pending Application
US Patent #10,798,402
Published Claims
Claim 1) A method, comprising:

decoding a first encoded block of an encoded video frame to produce a first decoded block, wherein decoding the first encoded block includes dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block;

[The “transforming”, “quantizing”, and “reconstructing” limitations in the Patented claim render obvious the inverse steps of the pending 

storing data associated with the first decoded block within a local static memory of a hardware decoder;

[The patented “local static memory” storing associated data with blocks (see the Patented “identifying” limitations and the “storing” limitation) renders obvious the pending limitation.]

selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on the data stored within the local static memory or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames; and

[The Patented “identifying” limitations renders obvious the inverse steps of the pending limitation where additionally the Patented “determining” ]

decoding a second encoded block of the encoded video frame using the motion vector to produce a second decoded block.

[The limitation is the obvious variant of the inverse of the preamble (encoding a current block) which is duplicated for the results of using the same “determining” limitation in the patented claim (and the previous “selecting” patented limitation).]


identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or 

identifying a second set of motion vector candidates by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence;

selecting at least one motion vector from at least one of the first set of motion vector candidates or the second set of motion vector candidates, the at least one motion vector including the irregular motion vector;

determining a prediction residual block for the current block using a prediction block generated based on the selected at least one motion vector;

transforming the prediction residual block to produce transform coefficients;

quantizing the transform coefficients to produce quantization coefficients;

reconstructing the quantization coefficients to produce a reconstructed current block of the current video frame; and

storing second data in the local static memory for use in encoding a video block following the current block within the current video frame, the second data corresponding to a visual aspect of the video sequence represented by pixel values of the reconstructed current block of the current video frame.
Claim 2) The method of claim 1, wherein the data associated with the first decoded block is first data and the motion vector is a first motion vector, the method further comprising:

storing second data associated with the second decoded block within the local static memory, wherein the second data is used to identify a second motion vector for decoding a third encoded block of the encoded video frame.

[The “identifying” limitations patented stores motion vector information (the pending limitation is broader and thus rendered obvious) and the patented use of “subsequent blocks” (in the Patented claim) which use the stored motion 

identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or more encoded blocks, wherein at least one motion vector candidate of the first set of motion vector candidates is an irregular motion vector indicative of a motion warping associated with the one or more encoded blocks;

identifying a second set of motion vector candidates by performing inter-prediction against 

selecting at least one motion vector from at least one of the first set of motion vector candidates or the second set of motion vector candidates, the at least one motion vector including the irregular motion vector;

determining a prediction residual block for the current block using a prediction block generated based on the selected at least one motion vector;
Claim 3) The method of claim 2, wherein the second data is indicative of a video object associated with the second decoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 1) [Relevant portion only]
storing second data in the local static memory for use in encoding a video block following the current block within the current video frame, the second data corresponding to a visual aspect of the video sequence represented by pixel values of the reconstructed current block of the current video frame.
Claim 4) The method of claim 1, wherein the motion vector is determined using sub- pixel interpolation or motion warping.

[The Patented “identifying” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 1) [Relevant portion]
identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or more encoded blocks, wherein at least one motion vector candidate of the first set of motion vector candidates is an irregular motion vector indicative of a motion warping associated with the one or more encoded blocks;

Claim 5) The method of claim 1, wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 2) The method of claim 1, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 6) The method of claim 1, wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded indicate whether to use the first set of motion vector candidates or the second set of motion vector candidates to select the motion vector, wherein selecting the motion vector from the one 

selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates based on the one or more syntax elements.

[Patented claim 4 renders obvious the features of the pending claim as being the inverse steps / process.]


Claim 4) The method of claim 1, wherein the selected at least one motion vector is selected from the first set of motion vector candidates, the method further comprising: encoding one or more syntax elements to a header of the current video 
Claim 7) The method of claim 1, wherein the encoded video frame is a key frame.

[Patented claim 13 is similar to Patented claim 1 thus Patented claim 18 is an identical / obvious variant of the pending claim (frame encoded was a key frame).]
Claim 18) The method of claim 13, wherein the current video frame is a key frame.
Claim 8)  A method, comprising:

storing, in a local static memory of a hardware decoder used to decode an encoded video frame, first data associated with a first encoded block previously decoded from the encoded video frame, wherein the first encoded block is decoded by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block;

[Patented claim 13 first limitation and claim 17 render obvious the features as the inverse of the pending decoder (e.g. generating the information to decode).  Further patented claim 1 (see above) in the “identifying” and “storing” limitations renders obvious the pending limitations.]

selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on the first data stored within the local static memory or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames;

[Patented claim 13 “selecting” limitation and the “storing” limitation render obvious the features in the pending claim.]

decoding a second encoded block of the encoded video frame using the motion vector to produce a second decoded block; and storing, in the local static memory, second data associated with the second decoded block, wherein the hardware decoder is configured to use the second data to 

[The Patented claims 1 and 13) “encoding” steps where in the “selecting” limitation (claim 13) or “identifying” limitations in claim 1 associated motion vectors to the blocks to encode / decode rendering obvious the decoder as the inverse of the encoder.]

Claim 13) A method for encoding a current block of a current video frame of a video sequence, the method comprising:

storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;









selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;

encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is 

Claim 17) The method of claim 13, wherein encoding the current block of the current video frame using the at least one motion vector comprises: determining a prediction residual block for the current block using a prediction block generated based on the at least one motion vector; transforming the prediction residual block to produce transform coefficients; quantizing the transform coefficients to produce quantization coefficients; reconstructing the quantization coefficients to produce a reconstructed current block; and filtering at least a portion of the reconstructed current block to produce the second data.
Claim 9) The method of claim 8, wherein the first data is indicative of a video object associated with the first encoded block and the second data is indicative of a video object associated with the second encoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 13) [Relevant portion]
encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.
Claim 10) The method of claim 8, wherein the motion vector is determined using sub- pixel interpolation or motion warping.

[The Patented “selecting” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 13) [Relevant portion]
selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 11) The method of claim 8, wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 14) The method of claim 13, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 12) The method of claim 8, wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded 

[Patented claim 16 renders obvious the features of the pending claim as being the inverse steps / process.]

Claim 13) The method of claim 8, wherein the encoded video frame is a key frame.

[Patented claim 13 is similar to Patented claim 8 (see above) thus Patented claim 18 is an identical / obvious variant of the pending claim (frame encoded was a key frame).]
Claim 18) The method of claim 13, wherein the current video frame is a key frame.
Claim 21) A method, comprising:
















selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on data stored within a local static memory of a hardware decoder or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames, wherein the data stored within the local static memory is associated with a first decoded block of an encoded video frame,

[Patented claim 13 “selecting” limitation and the “storing” limitation render obvious the features in the pending claim.]

wherein the first decoded block is produced by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of a first encoded block; and decoding a second encoded 

[Patented claim 13 and claim 17 render obvious the features as the inverse of the pending decoder (e.g. generating the information to decode and steps needed).  Further patented claim 1 (see above) in the “identifying” and “storing” limitations renders obvious the pending limitations.]



storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;









selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;

encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current 

Claim 17) The method of claim 13, wherein encoding the current block of the current video frame using the at least one motion vector comprises: determining a prediction residual block for the current block using a prediction block generated based on the at least one motion vector; transforming the prediction residual block to produce transform coefficients; quantizing the transform coefficients to produce quantization coefficients; reconstructing the quantization coefficients to produce a reconstructed current block; and filtering at least a portion of the reconstructed current block to produce the second data.
Claim 22) The method of claim 21, comprising: storing data associated with the second decoded block within the local static memory.

[Patented claim 13 in the “storing” limitation has the local static memory claimed and the “selecting” limitation renders obvious the data associated with the previously encoded blocks (stored / second blocks).  One of ordinary skill in the art readily understands the pending claim as the obvious inverse of the patented claim.]
Claim 13) [Relevant portions only]
storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;

selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 23) The method of claim 21, comprising: storing the data associated with the first decoded block within the local static memory responsive to decoding the first encoded block to produce the first decoded block.

[Patented claim 13 in the “storing” limitation has the local static memory claimed and the “selecting” limitation renders obvious the data associated with the currently being encoded block.  One of ordinary skill in the art readily understands the pending claim as the obvious inverse of the patented claim.]
Claim 13) [Relevant portions only]
storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;

selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 24) The method of claim 21, wherein the motion vector is selected based on one or more 

[Patented claim 16 renders obvious the features of the pending claim as being the inverse steps / process.]

Claim 25) The method of claim 21, wherein the data associated with the second decoded block is indicative of a video object associated with the second decoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 13) [Relevant portion]
encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.

Claim 26) The method of claim 21, wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 14) The method of claim 13, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 27) The method of claim 21, wherein the motion vector is determined using sub-pixel interpolation or motion warping.

[The Patented “selecting” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 13) [Relevant portion]
selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand the encoding processes / methods and apparatus in the Patented claims are obvious variants of the pending claim decoder or the encoding steps encompass the pending decoding claim especially in view of the Patented Specification in at least Column 4 lines 19 – 41 and Column 19 lines 11 – 18 asserting one of ordinary skill in the art understands 

Claim Objections
Claims 1 – 13 and 21 – 27 are objected to because of the following informalities:
Regarding claim 1, the claim appears to omit essential steps / information in the selection made is based on references frames in an unknown storage location (if stored at all) and the data needs to be stored somewhere in the decoder (e.g. use of DRAM).
Regarding claims 8 and 21, the independent claims are similar in scope to independent claim 1 and thus are similarly Objected.
Regarding claims 2 – 7, 9 – 13, and 22 – 27, the dependent claims do not cure the deficiencies of their respective Independent claims and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a video object" in line 2 (second instance).  There is insufficient antecedent basis for this limitation in the claim.
22 recites the limitation "data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the claim is unclear how the second motion vectors is associated to the selected motion vector and the stored data associated with the motion vector selection and thus does not further limit the motion vector selection of its independent claim.
Regarding claim 3, the claim lists additional information as part of the “second data” without relating the additional information to that previously claimed or how the information / data indicates motion information for the current block.
Regarding claim 22, the claim recites “data” without relating the additional information to that previously claimed or how the information / data indicates motion information for the current block or a second block and thus is not further limiting.
Regarding claim 23, the data associated claimed is the same as that in the last two “wherein” clauses in the “selecting” limitation of independent claim 21 and does not further limit claim 21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 12 and 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, et al. (US PG PUB 2016/0105682 A1 referred to as “Rapaka” throughout), and further in view of Wu, et al. (US PG PUB 2016/0227238 A1 referred to as “Wu” throughout) [Cited in Applicant’s October 1st, 2020 IDS as US PG PUB Item #3].
Regarding claim 1, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches
decoding a first encoded block of an encoded video frame to produce a first decoded block, wherein decoding the first encoded block includes dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block [Rapaka Figure 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion vector re-use), 90 (reconstruction), and 91 (filtering the decoded block)) and 18 (decoding method) as well as Paragraphs 162 – 164 (decoding slices / frames and the blocks therein), 167 (frame based decoding), 168 – 171 (prediction / IntraBC / motion compensation used in decoding), 172 – 174 (decoding steps including inverse transform, dequantization, reconstruction, and filtering including frame based decoding)];
storing data associated with the first decoded block within a local static memory of a hardware decoder [Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)];
selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on the data stored within the local static memory or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 as well as 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on signaled syntax elements)), 176 – 177 and 180 – 183 (prediction region / blocks re-using motion information from previous blocks when using IntraBC / IBC coding mode where syntax elements select the prediction information needed or inter prediction with reference frames); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka in storing motion vectors for IntraBC)]; and
decoding a second encoded block of the encoded video frame using the motion vector to produce a second decoded block [Rapaka Figures 16 and 18 (decoder and method) as well as Paragraphs 167 – 170 and 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded)].
The motivation to combine Wu with Rapaka is to combine features in the same / related field of invention of coding / decoding using IntraBC modes [Wu Paragraph 2] in order to improve efficiency of the coding / decoding pipeline architecture [We Paragraphs 2 and 7 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Rapaka and Wu which will be used throughout the Rejection.

Regarding claim 2, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches
wherein the data associated with the first decoded block is first data and the motion vector is a first motion vector [See claim 1 “storing” limitation and “selecting a motion vector” limitations for citations], the method further comprising:
storing second data associated with the second decoded block within the local static memory, wherein the second data is used to identify a second motion vector for decoding a third encoded block of the encoded video frame [Rapaka Figures 1, 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 170 and 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)].
Please see claim 1 for the motivation to combine Rapaka and Wu.

Regarding claim 3, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
wherein the second data is indicative of a video object associated with the second decoded block [Rapaka Paragraphs 32, 71, and 150 (patterns in blocks motivating the use of the IntraBC prediction mode to re-use motion information where the patterns are obvious variants of the claimed object (see description in Paragraph 71 such as use of graphics information))].
Please see claim 1 for the motivation to combine Rapaka and Wu.

Regarding claim 4, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches wherein the motion vector is determined using sub-pixel interpolation or motion warping [Rapaka Paragraph 151 and 154 (sub-pixel computations in motion vector determinations in motion compensation – obvious to perform in the decoder side) and 171 – 173 (decoder performing inverse encoding steps)].
Please see claim 1 for the motivation to combine Rapaka and Wu.

Regarding claim 5, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame [Rapaka Figures 8 – 12 as well as Paragraphs 106 – 114 (see regions marked as valid / invalid prediction regions for motion vector re-use thus the second block uses a valid first region), 116, 123, 125 (restrictions on IntraBC regions for motion vectors used), and 129 – 133 (signaling restrictions in search regions / available blocks for IntraBC motion vectors); Wu Figures 6 – 9 (showing available and unavailable regions for IntraBC) as well as Paragraphs 27 – 31 (regions available / unavailable for IntraBC and thus the first block is available to use for IntraBC for the second block outside of the unavailable restricted area)].
Please see claim 1 for the motivation to combine Rapaka and Wu.

Regarding claim 6, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches
wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded indicate whether to use the first set of motion vector candidates or the second set of motion vector candidates to select the motion vector [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 15 – 16 (encoder and decoder for creating and processing bitstreams), 17 – 18 (methods for encoding / decoding with IntraBC) as well as Paragraphs 152 – 156 (generating syntax elements for MV selection at the decoder), 161 and 164 – 171 (receiving encoded information including syntax elements for prediction), and 177 – 181 (syntax elements for MV selection / determination in the decoder from the encoder)], wherein selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates [See claim 1 “selecting” limitation for citations] comprises:
selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates based on the one or more syntax elements [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 16 (see at least reference characters 81, 82, 84, and 85), 18 (methods for decoding with IntraBC) as well as Paragraphs 161 and 164 – 171 (receiving encoded information including syntax elements for prediction to select the IntraBC set of MVs or motion compensation / inter / intra prediction), and 177 – 181 (syntax elements for MV selection / determination)].
Please see claim 1 for the motivation to combine Rapaka and Wu.

Regarding claim 8, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and 
storing, in a local static memory of a hardware decoder used to decode an encoded video frame, first data associated with a first encoded block previously decoded from the encoded video frame [Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)], wherein the first encoded block is decoded by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block [Rapaka Figure 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion vector re-use), 90 (reconstruction), and 91 (filtering the decoded block)) and 18 (decoding method) as well as Paragraphs 162 – 164 (decoding slices / frames and the blocks therein), 167 (frame based decoding), 168 – 171 (prediction / IntraBC / motion compensation used in decoding), 172 – 174 (decoding steps including inverse transform, dequantization, reconstruction, and filtering including frame based decoding)];
selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on the first data stored within the local static memory or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 as well as 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on 
decoding a second encoded block of the encoded video frame using the motion vector to produce a second decoded block [Rapaka Figures 16 and 18 (decoder and method) as well as Paragraphs 167 – 170 and 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded)]; and
storing, in the local static memory, second data associated with the second decoded block, wherein the hardware decoder is configured to use the second data to decode one or more other encoded blocks from the encoded video frame [The Examiner observes the limitation is an obvious duplication of the first limitation thus repeats the citations Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)].
Please see claim 1 for the motivation to combine Rapaka and Wu as the scope of the method claims are similar and thus similar motivation exists.

Regarding claim 9, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
wherein the first data is indicative of a video object associated with the first encoded block and the second data is indicative of a video object associated with the second encoded block [Rapaka Figure 5 and Paragraphs 32, 71, and 150 (patterns in blocks motivating the use of the IntraBC prediction mode to re-use motion information where the patterns are obvious variants of the claimed object (see description in Paragraph 71 such as use of graphics information)) further the patterns are used between blocks / frames (in at least Paragraphs 71 and 150 multiple blocks have the patterns) thus rendering obvious the duplication of parts (MPEP2144.04 VI B “Duplication of Parts”)].
Please see claim 8 for the motivation to combine Rapaka and Wu.

Regarding claim 10, see claim 4 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 11, see claim 5 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 12, see claim 6 for the same / very similar method limitation for citations and thus is similarly Rejected.

Regarding claim 21, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and 
selecting a motion vector from one of a first set of motion vector candidates identified by performing motion compensation based on data stored within a local static memory of a hardware decoder or a second set of motion vector candidates identified by performing motion compensation based on one or more reference frames [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 as well as 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on signaled syntax elements)), 176 – 177 and 180 – 183 (prediction region / blocks re-using motion information from previous blocks when using IntraBC / IBC coding mode where syntax elements select the prediction information needed or inter prediction with reference frames); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka in storing motion vectors for IntraBC)],
wherein the data stored within the local static memory is associated with a first decoded block of an encoded video frame [Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)],
wherein the first decoded block is produced by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of a first encoded block [Rapaka Figure 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion 
decoding a second encoded block of the encoded video frame using the motion vector to produce a second decoded block [Rapaka Figures 16 and 18 (decoder and method) as well as Paragraphs 167 – 170 and 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded)].
Please see claim 1 for the motivation to combine Rapaka and Wu as the scope of the method claims are similar and thus similar motivation exists.

Regarding claim 22, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches storing data associated with the second decoded block within the local static memory [Rapaka Figures 1, 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 170 and 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 
Please see claim 21 for the motivation to combine Rapaka and Wu.

Regarding claim 23, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches storing the data associated with the first decoded block within the local static memory responsive to decoding the first encoded block to produce the first decoded block [See claim 21 “selecting” limitation and the second “wherein” clause within the “selecting” limitation for citations as well as Rapaka Figures 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 170 (slice / frame based decoding), 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), and 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka)].
Please see claim 21 for the motivation to combine Rapaka and Wu.

Regarding claim 24, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu.  The combination teaches wherein the motion vector is selected based on one or more syntax elements decoded from a bitstream to which the encoded video frame is encoded [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 15 – 16 (encoder and decoder for creating and processing bitstreams), 17 – 18 (methods for encoding / decoding with IntraBC) as well as Paragraphs 152 – 156 (generating syntax elements for MV selection at the decoder), 161 and 164 – 171 (receiving encoded information including syntax elements for prediction), and 177 – 181 (syntax elements for MV selection / determination in the decoder from the encoder)].
Please see claim 21 for the motivation to combine Rapaka and Wu.

Regarding claim 25, see claim 3 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 26, see claim 5 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 27, see claim 4 for the same / very similar method limitation for citations and thus is similarly Rejected.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka and Wu as applied to claims 1 and 8 above, and further in view of Coward, et al. (US PG PUB 2017/0078676 A1 referred to as “Coward” throughout).

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teaches to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and to understand I-frames are key frames as taught by Coward.  The combination teaches
wherein the encoded video frame is a key frame [Rapaka Figure 5 as well as Paragraphs 71 (IntraBC for intra frames), 149 – 150, 164 and 167 – 169 (slice / frame type signaled to a decoder); Coward Paragraphs 45, 160, 166, and 182 (rendering obvious the key frame as an I-frame)].
Please see claim 1 for the motivation to combine Rapaka and Wu.
The motivation to combine Coward with Wu and Rapaka is to combine features in the same / related field of invention of encoding and decoding video [Coward Paragraph 2] in order to provide the understanding one of ordinary skill in the art would have and to improve bitrates and bit allocations for encoding / decoding [Coward Paragraphs 53 – 55 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Rapaka, Wu, and Coward which will be used throughout the Rejection.

Regarding claim 13, see claim 7 for the same / very similar method limitation for citations and thus is similarly Rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin, et al. (US PG PUB 2017/0188033 A1 referred to as “Lin” throughout) teaches in Figure 4 the use of local memories for reusing motion prediction information and in Figures 8 – 10 (subfigures included) various memory management schemes and cache usage for re-using motion vector information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487